Exhibit 10.1

 

AMENDMENT TO THE

CARROLS HOLDINGS CORPORATION

1998 POLLO TROPICAL LONG-TERM INCENTIVE PLAN

 

 

WHEREAS, Carrols Holdings Corporation (the “Company”) previously established,
and currently maintains, the Carrols Holdings Corporation 1998 Pollo Tropical
Long-Term Incentive Plan (the “Plan”);

 

WHEREAS, for purposes of the Plan and the awards to be granted thereunder, the
Company previously instituted a separate series of common stock designed to
track the performance of the Pollo Tropical business (the “Pollo Tropical
Stock”);

 

WHEREAS, effective as of October 27, 2004 (the “Effective Date”) in order to
reflect the current more integrated method of operating its business, the
Company decided to eliminate the Pollo Tropical Stock, and reclassify all
current series of the Company’s common stock, including, but not limited to, the
Pollo Tropical Stock, into one series of common stock, referred to as the
“Common Stock”;

 

WHEREAS, pursuant to Section 14 of the Plan, the Committee (as such term is
defined in the Plan) may amend the Plan and any awards granted thereunder,
subject to the limitations set forth therein;

 

WHEREAS, pursuant to Section 11 of the Plan, appropriate adjustments may be made
to the Plan and any awards granted thereunder to reflect the reclassification of
the Company’s common stock described above;

 

WHEREAS, the Committee desires to amend the Plan to reflect the reclassification
of the Company’s common stock described above;

 

NOW, THEREFORE, the Plan hereby is amended as follows:

 

 

I.

 

Effective as of the Effective Date, the definition of “Carrols Stock” is amended
in its entirety to read as follows:

 

“Carrols Stock” means the common stock, par value $.01 per share, of the
Company.

 

 

II.

 

Effective as of the Effective Date, the definitions of “Pollo Tropical Group”
and “Sale of the Pollo Tropical Group” and any and all references to any of such
defined terms in the Plan are deleted in their entirety.

 



--------------------------------------------------------------------------------

III.

 

Effective as of the Effective Date, the definition of “Stock” or “Share” is
amended in its entirety to read as follows:

 

“Stock” or “Share” means Carrols Stock, which may be authorized but unissued or
issued and reacquired.

 

IV.

 

Section 9 of the Plan is amended by adding the following immediately after its
title:

 

“The provisions of this Section 9 shall cease to apply as of October 27, 2004
(or such other date as shall be selected by the Company, in its discretion, to
effectuate the reclassification of all current series of the Company’s common
stock, including, but not limited to, the Pollo Tropical Stock, into one series
of common stock) (the “Conversion Date”); provided, however, that
notwithstanding anything to the contrary in the Plan or any other document
governing the Stock Options, the reclassification of the Stock Options
outstanding as of the Conversion Date as options to purchase shares of the
Company’s new combined common stock, which shall occur in connection with the
combination of all current series of the Company’s common stock, shall
constitute a Triggering Event (as defined in Section 9(d)) for purposes hereof.”

 

V.

 

In all other respects, the Plan shall remain in full force and effect.

 

 

CARROLS HOLDINGS CORPORATION By:  

/S/ JOSEPH ZIRKMAN

Title:  

Vice-President